o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-116993-16 uil cc tege eoeg et2 the honorable bennie g thompson u s house of representatives washington dc dear representative thompson i am responding to your letter of date to commissioner koskinen concerning whether --------------------------------------------------------------------------------------------------------- realize gross_income for federal_income_tax purposes in general gross_income includes all accessions to wealth whether realized as cash property or other economic benefit however some benefits a taxpayer receives are excludable from income because they do not meet the definition of gross_income or because the law provides a specific exclusion of benefits that congress chose not to tax lodging furnished by an employer to an employee may be additional compensation and therefore taxable to the employee however as you point out sec_119 of the code specifically excludes the value of lodging an employer furnishes to an employee if the three following requirements are met the employer provides the lodging on the employer’s business_premises the employer provides the lodging for the convenience_of_the_employer the employee must accept the lodging as a condition_of_employment whether a benefit is excludable from income depends on the particular facts and circumstances under which the taxpayer gets the benefit a taxpayer may request a private_letter_ruling from the irs that applies the law to the taxpayer’s particular facts and circumstances the procedure for getting a private_letter_ruling is in revenue conex-116993-16 procedure 2016_1_irb_1 you may get a copy of revproc_2016_1 on our website www irs gov i hope this information is helpful if you have any questions please contact ----------------- or me at --------------------- sincerely lynne a camillo chief employment_tax branch office of associate chief_counsel tax exempt and government entities
